DETAILED ACTION
This is a final Office action in response to the remarks filed 09/19/2022.

Status of Claims
Claims 1, 3, 6-9, and 11-19 are pending;
Claims 1, 6-9, and 13-15 are currently amended; claims 2, 4, 5, and 10 have been cancelled; claims 3, 11, 12, and 16-19 were previously presented;
Claims 1, 3, 6-9, and 11-19 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant's arguments with respect to the prior art rejections, based on Sawdy (US 2016/0347208 A1) in view of Anticuar et al. (US 10,266,074 B2), hereinafter Anticuar, have been fully considered but they are not persuasive.
The applicant provides the following arguments:
"Sawdy teaches a locking configuration (shown in figure 1), where the bracing members abut in opposite directions, in effectively exactly the same configuration that is shown in figure 32 of Anticuar. Sawdy further explains that this is not safe enough for a head-on collision, and presents an invention where both bracing members are positioned to stop movement of the seat in the event of a head-on collision. The Office suggested that these teachings could be combined in this manner. However, Sawdy specifically teaches away from using the configuration cited by the Office in Anticuar as not being a safe enough option." (Remarks, page 9, lines 3-10)
The Examiner respectfully disagrees.  Anticuar teaches locking pawls (Anticuar: 346, fig 29) having three different configurations (Anticuar: see Figures 31-33) to fix an upper track (Anticuar: 320, fig 31) in forward and rearward directions relative to the lower track (Anticuar: 318, fig 31; see col 20, lines 19-41).  The configuration in Figure 32 of Anticuar is simply one of the three configurations that effectively fix the upper track in the forward and rearward directions relative to the lower track (Anticuar: col 20, lines 19-41) and is not relied on the modification of Sawdy as proposed by the Office action mailed 03/17/2022.  Rather, the configuration in Figure 31 of Anticuar is applied as a teaching in modifying the location of the second bracing member (Sawdy: 50, fig 3) within one of the recesses (Sawdy: 19, fig 2) of the track (Sawdy: 11, fig 2).  In this configuration in Figure 31 of Anticuar, "when the upper track 320 is fixed in both directions (forward and rearward) relative to the lower track 318" (Anticuar: col 20, lines 19-41), the front latching pawl will contact a first pair of shoulders (Anticuar: 381, fig 31, note the front latching arm 346 has two locking arms 354 received within respective recesses 332) on the lower track that face towards the rear end (Anticuar: 310a, fig 31, see annotation below on page 16, the right end of the seat-track assembly 310) of the seat-track assembly whereas the rear latching pawl will contact a second pair of shoulders (Anticuar: 383, fig 31, note that the rear latching pawl 346 has two locking arms 354 received within respective recesses 332) on the lower track that face towards the front end (Anticuar: 310b, fig 31, see annotation below on page 16, the left end of the of the seat-track assembly 310).  Moreover, the locking arms (Anticuar: 354, fig 29) of the front latching pawl that are in contact with the first pair of shoulders (Anticuar: 381, fig 31) can absorb a crash load associated with a front-impact event of the vehicle whereas the locking arms of the rear latching pawl that are in contact with the second pair of shoulders (Anticuar: 383, fig 31) can absorb a crash load associated with a rear-impact event of the vehicle (Anticuar: col 20, lines 42-50, col 21, lines 54-59).  Thus, Sawdy does not teach away from using the configuration in Figure 31 of Anticuar.
The applicant further provides the following arguments:
"Further, amended claims 1, 3, 6-9, and 11-19 recite "...first and second bracing members, where one of these is fixed in place with respect to a main body of the support, and where a bracing member near the front of the support is braced against rearward-facing shoulders, and a bracing member near the rear of the support is braced against forward- facing shoulders." Neither Sawdy nor Anticuar teach or suggest such first and second bracing members either alone or in combination." (Remarks, page 9, lines 11-16).
The Examiner respectfully disagrees as the combination of Sawdy and Anticuar clearly teaches the aforementioned limitations.  The applicant is hereby directed to the detailed discussions of the combination of Sawdy and Anticuar below in the current Office action, where specific attention should be paid to Figure 8 of Sawdy and Figure 31 of Anticuar.

Drawings
The replacement drawings filed 09/19/2022 are objected to because of the following informalities:
Figures 1 and 2 – The reference number "2" has been used to designate the undercut slot in Figure 1 and an unspecified element in Figure 2.  The applicant is advised to remove the reference number "2" and the lead line therefor from Figure 2.
Figure 7 – The reference number "32" has been used to designate the first bracing member and the locking mechanism.  The applicant is advised to the reference number "32" on the right side with an arrow to --37--, which is the correct reference number for the locking mechanism.
Figures 2, 8, and 10 – Figure 2 correctly shows the track (11) with recesses (19), forward facing shoulders (20), and rearward facing shoulders (21).  Therefore, the following informalities in Figures 8 and 10 should be amended:
Figure 8 – The reference number "7" appears to be --20--. 
Figure 8 – The reference number "8" appears to be --21--.  
Figure 8 – The reference number "10" appears to be --19--.  
Figure 10 – The reference number "7" appears to be --20--.  
Figure 10 – The reference number "8" appears to be --21--.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification filed 02/19/2021 is objected to because of following informalities:
Page 10, line 2, "for" appears to be --form--.
Page 10, line 19, "top wall 24" appears to be --top wall 25--.
Page 13, line 15, "shoulders 7, 8" appears to be --shoulders 20, 21--.
Page 13, line 25, "shoulders 8" appears to be --shoulders 21--.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 9, "a same spacing distance" appears to be --the spacing distance--.
Claim 1, line 13, it is advised that "can" be changed to --is adapted to--.
Appropriate correction is required.

Claim Interpretation
Regarding claim 13, the "pair of shoulders" (i.e., structural components of the "track") are positively recited in the body of the claim, "wherein the movable bracing member has an inclined surface which braces against the pair of shoulders" in lines 1-3, since the language "which braces against" introduces positive recitation(s) thereafter.  Therefore, the "pair of shoulders" are considered as required structures within the scope of claim 13.
Regarding claim 14, the "first alternating protrusions" (i.e., structural components of the "track") are positively recited in the body of the claim, "wherein the first alternating protrusions have a rounded profile" in lines 1 and 2, since the language "wherein" introduces positive recitation(s) thereafter.  Therefore, the "first alternating protrusions" are considered as required structures within the scope of claim 14.
Regarding claim 15, the "second alternating protrusions" (i.e., structural components of the "track") are positively recited in the body of the claim, "wherein the second alternating protrusions have a rounded profile" in lines 1 and 2, since the language "wherein" introduces positive recitation(s) thereafter.  Therefore, the "second alternating protrusions" are considered as required structures within the scope of claim 15.
Regarding claim 17, "the track" and the "vehicle" are positively recited in the body of the claim, "wherein the track is installed in a vehicle which has a forward direction of travel" in lines 1 and 2, since the language "wherein" and the language "is installed in" each introduce positive recitation(s) thereafter.  Therefore, the "track" and the "vehicle" are considered as required structures within the scope of claim 17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 6-9, and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Since claims 1, 3-6, and 11-19 are replete with indefinite limitations, the indefinite limitations identified and discussed below are merely exemplary and are not exhaustive.  It is requested that the applicant proofread all claims and amend wherever applicable.  
Regarding claim 1, it is recited in lines 3-5, "the lips providing first alternating protrusions and recesses along a length of the track, the first alternating protrusions being spaced apart by a spacing distance."  The limitation "the first alternating protrusions" in line 4 is indefinite because, as shown in Figure 2, the protrusions (18) alternate with the recesses (19).  In other words, the protrusions (18) themselves do not alternate and are not "alternating protrusions" as claimed.  Note that the limitation "the first alternating protrusions" is further recited later in claim 1 and dependent claims.  Similar rejection applies to the limitation "the second alternating protrusions" in claim 1 (line 9).  Appropriate correction is required.
Regarding claim 1, as similarly presented on page 7 of the Office action mailed 03/17/2022, the limitations "first and second protrusions of the first alternating protrusions defining shoulder surfaces on each side thereof" in lines 5 and 6 are indefinite.  As best understood, one protrusion (18) defines only one shoulder surface (20 or 21) on each side.  It is not clear as to how the "first and second protrusions" define "shoulder surfaces on each side thereof" as claimed.  Appropriate correction is required.
Regarding claim 1, as similarly presented on page 8 of the Office action mailed 03/17/2022, it is not clear as to how "the first and second protrusions are at least partially aligned to prevent the interface portion from being removed from the slot" (lines 17 and 18) when the "first and second protrusions of the first alternating protrusions defining shoulder surfaces on each side thereof" (lines 4 and 5).  These limitations contradict each other.  Appropriate correction is required.
Regarding claim 1, there is insufficient antecedent basis for the limitation "the movable bracing member" (claim 1, line 27) in the claim, since the limitation "a movable bracing member" has been removed from claim 1 (line 25).  Moreover, it is not clear as to whether the "second bracing member being pivotable" in claim 1 (lines 24 and 25) and the "movable bracing member" in claim 1 (line 27) refer to the same bracing member or different bracing members.  Note that the limitation "the movable bracing member" is further later in claim 1 and dependent claims.  Appropriate correction is required.

Regarding claim 1, as similarly presented on page 8 of the Office action mailed 03/17/2022, it is not clear as to how the "respective recesses" in line 32 are related to the "alternating protrusions and recesses" in lines 3 and 4.  For example, do the "alternating protrusions and recesses" in lines 3 and 4 comprise the "respective recesses" in line 32?  Appropriate correction is required.
Regarding claim 1, as similarly presented on page 8 of the Office action mailed 03/17/2022, it is not clear as to how the "first pair of shoulders" (line 33) and the "second pair of shoulders" (line 34) are related to the "shoulder surfaces" of the "first and second protrusions of the first alternating protrusions" (lines 5 and 6).  They appear to refer to the same structures based on the drawings.  Appropriate correction is required.
Regarding claim 1, the limitation "a rear end of the main body" is currently recited in line 12.  As such, the limitation "a rear end of the main body" in line 33 is indefinite because it is not clear as to whether the limitation "a rear end of the main body" in line 12 and the limitation "a rear end of the main body" in line 33 refer to the same rear end or different rear ends.  Appropriate correction is required.
Regarding claim 7, since claim 7 is currently amended to depend from claim 3, there is insufficient antecedent basis for each of the following limitations in the claim: "the locking element" (claim 7, line 3); "the locked position" (claim 7, line 3).  Also, it is not clear as to how the "locking element" in claim 7 (line 3) is related to the "locking mechanism" in claim 1 (line 12).  For example, does the "locking mechanism" in claim 1 comprise the "locking element" in claim 7?  Appropriate correction is required.
Regarding claim 8, since claim 8 is currently amended to depend from claim 3, there is insufficient antecedent basis for each of the following limitations in the claim: "the locking element" (claim 8, lines 1 and 2); "the locked position" (claim 8, line 2).  Also, it is not clear as to how the "locking element" in claim 8 (lines 1 and 2) is related to the "locking mechanism" in claim 1 (line 12).  For example, does the "locking mechanism" in claim 1 comprise the "locking element" in claim 8?  Appropriate correction is required.
Regarding claim 9, since claim 9 is currently amended to depend from claim 1, there is insufficient antecedent basis for each of the following limitations in the claim: "the user" (claim 9, line 2); "the locked position" (claim 9, line 2).  Appropriate correction is required.
Regarding claim 12, as similarly presented on page 9 of the Office action mailed 03/17/2022, it is not clear as to whether the limitation "the pair of shoulders" in claim 12 (line 2) refers to the "first pair of shoulders" in claim 1 (line 33) or the "second pair of shoulders" in claim 1 (line 34).  Similar rejection applies to the limitation "the pair of shoulders" in claim 13 (lines 2 and 3, since claim 13 is amended to depend from claim 8) and the limitation "a pair of shoulders" in claim 16 (line 3).  Appropriate correction is required.
Regarding claim 17, as similarly presented on page 9 of the Office action mailed 03/17/2022, the limitation "a vehicle" is recited in claim 1 (line 2) and claim 17 (line 2).  It is not clear as to whether the "vehicle" in claim 17 is the same as or different from the "vehicle" in claim 1.  Appropriate correction is required.

Regarding claim 17, as similarly presented on page 9 of the Office action mailed 03/17/2022, it is not clear as to how the "forward-facing shoulders" in claim 17 (line 3) and the "rearward-facing shoulders" in claim 17 (line 3) are related to the "first pair of shoulders" in claim 1 (line 33) and the "second pair of shoulders" in claim 1 (line 34).  Moreover, it is not clear as to whether or not the "forward-facing shoulders" in claim 17 (line 3) comprise the "pair of forward-facing shoulders" in claim 17 (line 5) and whether or not the "rearward-facing shoulders" in claim 17 (line 3) comprise the "pair of rearward-facing shoulders" in claim 17 (line 4).  Appropriate correction is required.
Regarding claim 18, as similarly presented on page 9 of the Office action mailed 03/17/2022, it is not clear as to how the "seat support" (23) further comprises "the track" (11) as claimed.  As shown in Figures 2 and 3, the "seat support" (23) and the "track" (11) are two different structures and the "seat support" (23) does not comprise the "track" (11).  Appropriate correction is required.
Claims 3, 6, 11, 14, 15, and 19 are rejected, at least, as being dependent from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-9, and 11-19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Sawdy (US 2016/0347208 A1) in view of Anticuar et al. (US 10,266,074 B2), hereinafter Anticuar.
Regarding claim 1, Sawdy discloses a seat support (23, fig 3) for use with a vehicle seat (para 0010, line 2) and adapted to engage a track (11, fig 2) provided on a floor of a vehicle (para 0038, lines 1-3), the track comprising two inwardly-directed lips (16, 17, fig 2) on opposed sides of a slot (14, fig 2), the lips providing first alternating protrusions (18, fig 2) and recesses (19, fig 2) along a length of the track, the first alternating protrusions being spaced apart by a spacing distance (see Figure 2), first and second protrusions of the first alternating protrusions defining shoulder surfaces (20, 21, fig 2) on each side thereof, the seat support comprising: an elongate main body (24, fig 3); an interface portion (29b, fig 3) including second alternating protrusions (31, fig 3) and recesses (para 0010, lines 10 and 11), the second alternating protrusions being spaced apart by a same spacing distance (see Figures 3 and 5), the second alternating protrusions to be aligned with the first recesses to place the interface portion within the slot in an engagement position (see Figures 4 and 5); a locking mechanism (37, fig 3, the locking mechanism 37 excluding the second bracing member 50 and the operating member 41; alternatively, for claim 9, 37, fig 3, the locking mechanism 37 excluding the second bracing member 50, the operating member 41, and the handles 57) at a rear end (36, fig 3) of the main body, the locking mechanism having a locking mechanism main body (38, fig 3) which can pivot with respect to the main body (see Figures 4 and 9); and first and second bracing members (32, 50, fig 3), the first bracing member being more proximal to a front end (33, fig 3) of the main body than the second bracing member, wherein the seat support is movable with respect to the slot, from the engagement position into a bracing position (see Figures 8 and 9) in which the first and second protrusions are at least partially aligned to prevent the interface portion from being removed from the slot (see Figures 5 and 8), wherein the first bracing member is a fixed bracing member (32, fig 3), the fixed bracing member being fixed in place with respect to the main body of the seat support (see Figure 3), so that in both the engagement position and the bracing position the fixed bracing member is received in one of the recesses of the track (see Figures 5 and 8), wherein the second bracing member is provided on the locking mechanism main body (see Figures 4 and 6), the second bracing member being pivotable with respect to the main body of the seat support between a retracted position (see Figure 4) in which, when the interface portion is placed within the slot, the movable bracing member is above the track (see Figure 4), and a locking position (see Figure 9), in which, when the interface portion is placed within the slot, the movable bracing member extends into the slot (see Figure 9, see para 0077, lines 1-5), and wherein, when the seat support is in the bracing position and the movable bracing member is in the locking position, the first and second bracing members are received in respective recesses of the track (see Figures 8 and 9, see para 0077, lines 1-5), the first bracing member is braced against a first pair of shoulders (8, fig 8) on the track that face towards a rear end (36, fig 3) of the main body, and the second bracing member is braced against a second pair of shoulders (8, fig 8, para 0077, lines 1-5) on the track.

    PNG
    media_image1.png
    273
    850
    media_image1.png
    Greyscale






    PNG
    media_image2.png
    249
    881
    media_image2.png
    Greyscale






Sawdy does not disclose the seat support, wherein the second pair of shoulders on the track face towards the front end of the main body.
Anticuar teaches a seat support (310, fig 30) comprising: a first bracing member (346a, fig 29, see annotation, the left bracing member 346); and a second bracing member (346b, fig 29, see annotation, the right bracing member 346); wherein, when the first and second bracing members are received in respective recesses (332, fig 31) of a track (318, fig 31), the first bracing member is braced against a first pair of shoulders (381, fig 31, note the first bracing member 346a has two locking arms 354 received within respective recesses 332) on the track that face towards a rear end (310a, fig 31, see annotation, the right end of the seat support 310) of the seat support, and the second bracing member is braced against a second pair of shoulders (383, fig 31, note that the second bracing member 346b has two locking arms 354 received within respective recesses 332) on the track that face towards a front end (310b, fig 31, see annotation, the left end of the seat support 310) of the seat support.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (310a – Rear End)][AltContent: textbox (310b – Front End)]
    PNG
    media_image3.png
    226
    774
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: textbox (346a – First Bracing Member)][AltContent: textbox (346b – Second Bracing Member)]






    PNG
    media_image4.png
    594
    323
    media_image4.png
    Greyscale







[AltContent: textbox (346b – Second Bracing Member)][AltContent: connector][AltContent: connector][AltContent: textbox (346a – First Bracing Member)]




Sawdy and Anticuar are analogous art because they are at least from the same field of the endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the seat support (Sawdy: 23, fig 3) with the second bracing member (Sawdy: 50, fig 3) bracing against a second pair of shoulders (Sawdy: 7, fig 8) on the track that face towards the front end (Sawdy: 33, fig 2) of the main body (Anticuar: see Figure 31) as taught by Anticuar.  The motivation would have been to further enhance resistance against any rearward motion of the seat support with respect to the track by having the second bracing member contact the forward-facing shoulders of the track.  Therefore, it would have been obvious to combine Sawdy and Anticuar to obtain the invention as specified in claim 1.
Regarding claim 3, the seat support further comprising an operating member (Sawdy: 41, fig 3) operable by a user to move the movable bracing member between the retracted position and the locking position (Sawdy: para 0066-0080).
Regarding claim 6, wherein the locking mechanism comprises a locking element (Sawdy: 55, fig 3) being movable between a locked position (Sawdy: see Figure 9) and an unlocked position (Sawdy: see Figure 4).
Regarding claim 7, wherein, when the locking element is in the locked position, the movable bracing member is not pivotable with respect to the main body (Sawdy: para 0079, lines 1-9).
Regarding claim 8, wherein the locking element is biased into the locked position (Sawdy: para 0075, lines 1-5).
Regarding claim 9, the seat support further comprising a handle (Sawdy: 57, fig 7) operable by the user to remove the movable bracing member from the locked position (Sawdy: para 0081, lines 1-13).
Regarding claim 11, wherein, when the movable bracing member is in the locking position, at least one protrusion (Sawdy: 31, fig 3) of the interface portion is pressed against an underside (Sawdy: 22, fig 2) of at least one of the lips of the track (Sawdy: para 0078, lines 1-12).
Regarding claim 12, wherein the movable bracing member progressively engages the pair of shoulders as the movable bracing member is moved from the retracted position to the locking position (Sawdy: see Figures 4 and 9).
Regarding claim 13, wherein the movable bracing member has an inclined surface which braces against the pair of shoulders (Sawdy: see Figures 6 and 9, note that the outer surface of the movable bracing member 50 is inclined in the locking position in Figure 9 as compared to the vertical position in Figure 6).
Regarding claim 14, wherein the first alternating protrusions have a rounded profile (Sawdy: para 0039, lines 3 and 4).
Regarding claim 15, wherein the second alternating protrusions have a rounded profile (Sawdy: para 0043, lines 12-14).
Regarding claim 16, wherein, when the seat support is placed on the track in the engagement position and then moved longitudinally with respect to the track, the fixed bracing member contacts a pair of shoulders (Sawdy: 8, fig 8) of the track and acts as a stop, so that the seat support is in the bracing position (Sawdy: see Figures 5 and 8, see para 0074, lines 1-9).
Regarding claim 17, wherein the track is installed in a vehicle which has a forward direction of travel (Sawdy: see Figure 2, see page 7, claim 18), and the track comprises forward-facing shoulders (Sawdy: 7, fig 8) and rearward-facing shoulders (Sawdy: 8, fig 8), and wherein, in the bracing position, the first bracing member is braced against a pair of rearward-facing shoulders (Sawdy: 8, fig 8), and the second bracing member is braced against a pair of forward-facing shoulders (Sawdy: 7, fig 8; Anticuar: see Figure 31).
Regarding claim 18, the seat support further comprising the track (Sawdy: 11, fig 8).
Regarding claim 19, Sawdy, as modified by Anticuar (see discussions with respect to claim 1), teaches a seat (Sawdy: page 7, claim 20) comprising the seat support of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/Muhammad Ijaz/Primary Examiner, Art Unit 3631